Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to 

Double Patenting
1.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

2.       Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-20 of U.S. Patent No. 10,500,747.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the patent teaches all the elements set forth in claim 1 including that the first and second portions bend during rotation of the blade unit, causing the third portion to move towards the distal ends of the first and second portion. It should be noted that lines 1-19 of claim 2 of the patent word by word are the same as lines 1-12 of claim 1 of the instant invention.
             Regarding claim 2, claim 3 of patent discloses all the claimed subject matter. 

             Regarding claim 4, claim 5 of patent discloses all the claimed subject matter. 
             Regarding claim 5, claim 6 of the patent discloses the third element is 
             configured to engage (via the distal end of the base portion of the return 
             element) to engage a surface of the blade unit. It should be noted that the 
             base portion (as disclosed in claim 6 of the patent) is considered to be at 
             least part of the third portion which contacts a surface of the blade unit.
             Regarding claim 6, claim 7 of patent discloses all the claimed subject 
             matter.
             Regarding claim 7, claim 8 of patent discloses all the claimed subject matter. 
             Regarding claim 8, claim 9 of patent discloses all the claimed subject matter. 
             Regarding claim 9, claim 10 of patent discloses all the claimed subject     
             matter. 
             Regarding claim 10, claim 11 of patent discloses all the claimed subject 
             matter. 
             Regarding claim 11, claim 12 of patent discloses all the claimed subject 
             matter.
             Regarding claim 12, claim 13 of patent discloses all the claimed subject 
             matter.
             Regarding claim 13, claim 14 of patent discloses all the claimed subject 
             matter.
             Regarding claim 14, lines 19-23 of claim 2 of patent discloses all the claimed 
             subject matter.

              all the claimed subject matter.
             Regarding claim 16, claim 16 of patent discloses all the claimed subject 
             matter.
             Regarding claim 17, claim 17 of patent discloses all the claimed subject 
             matter.
             Regarding claim 18, claim 18 of the patent discloses the third element is 
             configured to engage (via the distal end of the base portion of the return 
             element) to engage a surface of the blade unit. It should be noted that the 
             base portion (as disclosed in claim 6 of the patent) is considered to be at 
             least part of the third portion which contacts a surface of the blade unit.
             Regarding claim 19, claim 19 of patent discloses all the claimed subject 
             matter.
             Regarding claim 20, claim 20 of patent discloses all the claimed subject 
             matter.

Claim Rejections - 35 USC § 112
3.          The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


4.       Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Regarding claims 1 and 15, “in a direction generally perpendicular to a longitudinal axis” is not clear. It is not clear to what degree the first and second portions have to be considered as being positioned “generally” perpendicular to a longitudinal; axis of the blade unit. Are the first and second portions are position perpendicular or generally (in most cases) perpendicular to the longitudinal axis of the blade unit? It is suggested that applicant specifies in the claim that the first and second portions prior to bending extent substantially perpendicular to a longitudinal axis of the blade unit. Regarding claim 6, “the base portion” lacks antecedent basis. It also should be noted that the third portion, which is configured to engage a surface of the blade unit (set forth in claim 5), is considered to be a base portion. Therefore, it is suggested that claim 6 recite “the third portion” instead of “the base portion.” 

Claim Rejections - 35 USC § 103
5.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
all obviousness rejections set forth in this Office action: 



6.       Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Coffin et al. (6,122,826), hereinafter Coffin, in view of Blatter et al. (7,526,869), hereinafter Blatter, and in further view of Dorr (1,498,155) or Althaus et al. (5,678,316), hereinafter Althaus. Regarding claims 1 and 15, as best understood, a shaving system comprising: a handle (not shown, see col. 2, lines 2-26) having a distal end and a proximal end; and a shaving assembly (define by the interface element 300 and the cartridge, not numbered, Figs. 3 and 6), removably mounted on the distal end of the handle, the shaving assembly having an interface element 300 configured to be removably connected to the handle, a blade unit (as a cartridge shown in Figs. 2-3), pivotably mounted on the interface element 300, and a return element 320 extending from the interface element, the return element including a pair of spaced first and second portions (defined by the legs portions extending upward from a base portion of the interference element; Fig. 6), each of the first and second portions extending from a distal end at the interface element towards a proximal end at the blade unit in a direction generally perpendicular to a longitudinal axis of the blade unit, joined by a third portion (the transvers member or the horizontal member that joints the top portion of the legs together and includes tabs 330; Fig. 7) extending generally parallel to the longitudinal axis, wherein the first and second portions bend (as the whole return member 320 bends downward; col. 3, lines 38-40) during rotation of the blade unit (which is rotated or pivoted backward), . 
              Blatter teaches a shaving system including an interface element 400 having a return element 430 extending from the interface element, wherein the return element 430 comprises a non-elastomeric material (302 rigid material; col. 2, lines 60-65, and col. 3, lines 39-46) being a material which inherently has sufficient rigidity to provide the desired degree of lateral stability to the return element, and a elastomeric material (304; col. 3, lines 39-46) comprising a material selected to provide desired degree of restoring force and durability. It should be noted that the return element 430 could consist of the first shot material (rigid material or non-elastomeric material) and the second shot material (non-rigid or elastomeric material). See col. 3 lines 39-46. The first shot material is a non-elastomeric thermoplastic material such as polypropylene (col. 2, lines 61-67), and the second shot material is thermoplastic elastomer (TPE), col. 3, lines 1-14. See Figs. 1-5 in Blatter. It would have been obvious to a person of ordinary skill in the art to form   Coffin’s return from non-elastomeric and elastomeric material, as taught by Blatter, in order to ensure sufficient degree of flexibility and a desired degree of restoring force and durability for the return element. 

            Regarding claim 2, Coffin teaches everything noted above including that the return element 320 is configured to bias the blade unit towards a rest position with respect to a pivot axis that is generally parallel to a long axis of the blade unit. 
            Regarding claims 3 and 16, Coffin teaches everything noted above including that the interface element 300 has a substantially rigid portion 310 defining a cavity (as a socket) configured to receive a distal end of the handle.

            Regarding claims 5 and 18, Coffin teaches everything noted above including that the third portion (via its tabs 130) is configured to engage a surface of the blade unit (col. 3, lines 35-40).
            Regarding claim 6, as best understood, Coffin teaches everything noted above including that the surface of the blade unit includes inherently one or more supports features configured to act as a stop for the base portion. This is clearly shown also in Fig. 3A wherein the tip or tabs 130 of the return spring is inserted in a recess having one or more surfaces acting as an stop for the third portion of the return spring.

             Regarding claims 7 and 19, Coffin teaches everything noted above including that the return element is configured to deflect and then bend or buckle (to some degree as the return element bends downwardly) upon rotation of the blade unit toward an upper surface of the handle
             Regarding claims 8 and 20, Coffin teaches everything noted above including that the interface element comprises pivot elements 170, 180 that are configured to be received by corresponding elements on the blade unit.
            Regarding claim 9, Coffin teaches everything noted above except a pivot stop formed integrally with the blade unit. However, Blatter teaches a pivot stop (510, 512, 520) formed integrally with the blade unit 500. See Fig. 3 in Blatter. It 
              Regarding claim 10, Coffin, as modified by Althaus, teaches everything noted above including that the elastomeric layer 6 is formed of a material having a durometer of 30 to 80 Shore A. See col. 3, lines 24-27 in Althaus.   
           Regarding claims 11-13, Coffin, as modified by Althaus, does not explicitly teach that non-elastomeric layer has a thickness of from about 0.05 to 1.5 mm; and the non-elastomeric layer has a 15 ratio of width to thickness between about 1:1 and 10:1; and the elastomeric layer has a thickness of from about 0.25 to 2.5 mm. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select thickness of the materials as specified in the claims, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
                 Regarding claim 14, Coffin, as modified above, teaches everything noted
above including that the elastomeric layer comprises a material selected to provide a desired degree of restoring force and durability and the non-elastomeric layer comprises a material having sufficient rigidity to provide a desired degree of lateral stability to the return element.  

Conclusion
7.        The prior art made of record and not relied upon is considered pertinent to 

 Motta (2003/0213130 A1) teaches a shaving system including a return element.

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is (571) 272-8300. 
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   



March 1, 2021